Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Tyrone Gary appeals the district court’s order denying relief on his 42 *287U.S.C. § 1988 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gary v. Johnson, No. 2:09-cv-00606-JBF-DEM (E.D. Va. filed Jan. 11, 2011; entered Jan. 12, 2011). We further deny Gary’s motions for appointment of counsel and for transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.